DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saily et al. (US 2018/0295603).
Regarding claim 12, Saily teaches a communication method, comprising: receiving, by a first network device, a first request from a second network device, the first request indicating a request to page a terminal device, the second network device being an original master network device of the terminal device in a connected state (i.e., Reception of the paging request in step 504 causes the first network element 110 to start paging for the UE 120 in at least one cell controlled by the first network element 110 [0044]); and sending, by the first network device, a response to the second network device, the response indicating that the first network device has successfully paged the terminal device (i.e., the first network element 110 may determine that it has discovered the UE 120 and, as a consequence, the first network element 110 may transmit (step 511) a paging response message to the second network element 132 to indicate that 
Regarding claim 13, Saily teaches receiving, by the first network device (first network element), to-be-transmitted data of the terminal device on a third network device (local area access node) from the third network device, wherein the third network device is an original secondary network device of the terminal device in the connected state (i.e., Upon receiving the paging request in step 504, the first network element 110 may determine, on the basis of the procedure of FIG. 9, that the UE 120 is located within the sub-cell 106 and transmit the identifier associated with the sub-cell 106 to the second network element 132 [0069]…, after the configuration of the services (block 530), downlink data may be routed from the data routing network element 134 to the UE 120 through the local area access node 116 without routing it through the first network element 110 (step 1202) [0072], and fig. 12). 
Regarding claim 14, Saily teaches in response to determining that there is no connection interface between the first network device and the third network device, the receiving to-be-transmitted data comprises: receiving the to-be-transmitted data from the third network device via the second network device (i.e., after the configuration of the services (block 530), downlink data may be routed from the data routing network element 134 to the UE 120 through the local area access node 116 without routing it through the first network element 110 (step 1202) [0072], and fig. 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2019/0116527) in view of Liu et al. (US 2015/0017976).
Regarding claim 1, Ke teaches a communication method, comprising: receiving, by a first network device (source radio access network node), first indication information from a second network device (target radio access network node), the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state (i.e., context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0329]-[0347]).
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determining, by the first network device, the third network device to be a new secondary network device of the terminal device based on the first indication information.

Regarding claim 2, Ke in view of Liu teaches all the limitations. Ke further teaches sending, by the first network device, a first request to the second network device, the first request comprising a request for context information of the terminal device on the second network device (i.e., A handover request message is transmitted to a target radio access network node by a source radio access network node [0329]); 
Regarding claim 3, Ke in view of Liu teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 5, Ke in view of Liu teaches all the limitations above except sending, by the first network device, a retrieve terminal context request to the third network device, the retrieve terminal context request comprising an identifier of the terminal device.
However, the preceding limitation is known in the art of communications. Liu teaches sending means for sending a message to the first network node to instruct the first network node to transfer context information of the UE to a third network node (such as the third network node 530) ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke in order to perform a re-establishment procedure for a third connection with the third network node having the context information of the UE transferred from the first network node.

However, the preceding limitation is known in the art of communications. Liu teaches receiving means for receiving context information of a UE (such as the UE 540) from a first network node (such as the first network node 510) having a first connection with the UE, in response to a link failure of a second connection between a second network node (such as the second network node 520) and the UE; and performing means for performing a re-establishment procedure for a third connection between the third network node and the UE, based at least in part on the context information of the UE ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke in order to switching a user plane traffic transmission point to the third network node by coordinating with the first network node and the second network node.
Regarding claim 7, Ke teaches a first network device (source radio access network node comprising: a transceiver, configured to receive first indication information from a second network device (target radio access network node), the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state (i.e., context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0329]-[0347]); the first network device 
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determine the third network device to be a new secondary network device of the terminal device based on the first indication information.
However, the preceding limitation is known in the art of communications. Liu teaches in a communications network such as LTE-LAN and LAE system, when the RLF or handover failure occurs in one of these two network nodes (for example, at the second network node), there are two schemes to guarantee a re-establishment procedure for the UE. In scheme I, the UE may reports this RLF issue to the first network node and the first network node can select a cell (corresponding to a third network node) according to this UE's measurement report and send an identifier (ID) for the cell/third network node to the UE for re-establishment. In addition, the first network node can derive security keys and transfer context information of this UE to the selected cell. In scheme II, upon the RLF or handover failure, the UE can select a cell (corresponding to the third network node) for re-establishment, and then indicate the selected target network node which is used for the RRC connection re-establishment to the first network node. On receiving this indication, the first network node can derive security keys and transfer context information of the UE to the selected target network node ([0031], [0040]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu 
Regarding claim 8, Ke in view of Liu teaches all the limitations. Ke further teaches the transceiver is further configured to send a first request to the second network device, the first request comprising a request for context information of the terminal device on the second network device (i.e., A handover request message is transmitted to a target radio access network node by a source radio access network node [0329]); the transceiver is further configured to send a first request to the second network device, the first request comprising a request for context information of the terminal device on the second network device; and receive the context information of the terminal device on the second network device from the second network device (i.e., a handover request acknowledge message is returned to the source radio access network node by the target radio access network node [0335]-[0338]). 
Regarding claim 9, Ke in view of Liu teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 10, Ke in view of Liu teaches all the limitations. Ke further teaches the transceiver is further configured to receive a second request sent by the second network device, wherein the second request indicating a request to page the terminal device ([0284]); and send a response to the second network device, the 
Regarding claim 11, Ke in view of Liu teaches all the limitations above except the transceiver is further configured to send a retrieve terminal context request to the third network device, and the retrieve terminal context request comprises an identifier of the terminal device.
However, the preceding limitation is known in the art of communications. Liu teaches sending means for sending a message to the first network node to instruct the first network node to transfer context information of the UE to a third network node (such as the third network node 530) ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke in order to perform a re-establishment procedure for a third connection with the third network node having the context information of the UE transferred from the first network node.
Regarding claim 12, Ke teaches Regarding claim 1, Ke teaches a communication method, comprising: receiving, by a first network device (source radio access network node), first indication information from a second network device (target radio access network node), the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state (i.e., context of the UE and other information received from the source node facilitate 
Ke does not clearly teach sending, by the first network device, a response to the second network device, the response indicating that the first network device has successfully paged the terminal device. 
However, the preceding limitation is known in the art of communications. Liu teaches sending a RRC connection re-establishment request message to the selected cell and waiting for the response, and if the network feeds back an acknowledgement (ACK), the re-establishment is successful…. a scenario where a RLF or handover failure occurs in a local area network. In this case, a macro network node (such as an eNB) serving a UE can transfer context information of the UE to a target network node (such as a neighboring AP) for re-establishment to enable it has enough contexts of the UE for a successful re-establishment procedure ([0030], [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system Ke in order to facilitate handover. 
Regarding claim 13, Ke in view of Liu teaches all the limitations above. Liu further teaches receiving, by the first network device, to-be-transmitted data of the terminal device on a third network device from the third network device, wherein the third network device is an original secondary network device of the terminal device in the connected state (i.e., receiving means for receiving context information of a UE (such as the UE 540) from a first network node (such as the first network node 510) having a first connection with the UE, in response to a link failure of a second connection between a 
Regarding claim 14, Ke in view of Liu teaches all the limitations above. Liu further teaches in response to determining that there is no connection interface between the first network device and the third network device, the receiving to-be-transmitted data comprises: receiving the to-be-transmitted data from the third network device via the second network device (i.e., receiving means for receiving context information of a UE (such as the UE 540) from a first network node (such as the first network node 510) having a first connection with the UE, in response to a link failure of a second connection between a second network node (such as the second network node 520) and the UE; and performing means for performing a re-establishment procedure for a third connection between the third network node and the UE, based at least in part on the context information of the UE ([0041])). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke in order to switching a user plane traffic transmission point to the third network node by coordinating with the first network node and the second network node. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2019/0116527) in view of Liu et al. (US 2015/0017976) further in view of Saily et al. (US 2018/0295603).
Regarding claim 4, Ke in view of Liu does not disclose in great details the limitations of claim 4. 
However, claim 4 is very well known in the art of communications. Saily teaches receiving, by a first network device, a first request from a second network device, the first request indicating a request to page a terminal device, the second network device being an original master network device of the terminal device in a connected state (i.e., Reception of the paging request in step 504 causes the first network element 110 to start paging for the UE 120 in at least one cell controlled by the first network element 110 [0044]); and sending, by the first network device, a response to the second network device, the response indicating that the first network device has successfully paged the terminal device (i.e., the first network element 110 may determine that it has discovered the UE 120 and, as a consequence, the first network element 110 may transmit (step 511) a paging response message to the second network element 132 to indicate that the UE 120 has been discovered. Upon receiving the paging response from the first network element 110 in step 511, the second network element 132 determines that the UE 120 has been detected by the first network element and, as a consequence, the second network element 132 transmits (step 513) a response to the data notification message of step 500 to the data routing network element 134 [0044]-[0045], [0048]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Saily within the system Ke in Liu in .
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643